NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



K.A.,                            )
                                 )
           Appellant,            )
                                 )
v.                               )                  Case No.    2D13-67
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed December 3, 2014.

 Appeal from the Circuit Court for
 Hendry County; James D. Sloan,
 Judge.

 Howard L. Dimmig, II, Public Defender,
 and Allyn M. Giambalvo, Assistant
 Public Defender, Bartow, for Appellant.

 Pamela Jo Bondi, Attorney General,
 Tallahassee and Donna S. Koch,
 Assistant Attorney General, Tampa,
 for Appellee.



KELLY, Judge.

             K.A. challenges the disposition order that finds she committed the

delinquent acts of improper exhibition of a weapon and simple battery and places her on
probation. We remand for correction of the order to reflect the length of probation K.A.

is required to serve for the battery charge.

              The trial court adjudicated K.A. delinquent for improper exhibition of a

weapon, a first-degree misdemeanor. The court placed K.A. on probation but failed to

specify the length of the probationary term. A court may place an adjudicated

delinquent child on probation for a period that "may not exceed the term for which

sentence could be imposed if the child were committed for the offense." § 985.435(5),

Fla. Stat. (2012); see also A.W. v. State, 787 So. 2d 149, 149 (Fla. 2d DCA 2001). A

first-degree misdemeanor is punishable by a term of imprisonment not exceeding one

year. § 775.082(4)(a), Fla. Stat. (2012). Therefore, the longest K.A. could have been

placed on probation for improper exhibition of a weapon was one year. "A disposition

order that provides for an indeterminate period of commitment that exceeds the

statutory maximum for the offense constitutes an illegal disposition." M.J.Y. v. State,

811 So. 2d 700, 701 (Fla. 2d DCA 2002). Since K.A. was adjudicated delinquent in

December 2012, her probation for improper exhibition of a firearm should have

terminated in December 2013.

              As for the battery charge, the court withheld an adjudication of

delinquency. Section 985.35(4) allows a trial court to withhold adjudication and place a

child who "has committed a delinquent act" on probation, but unlike section 985.435(5),

this section does not provide for a limitation on the length of the probation. R.F. v.

State, 42 So. 3d 333, 334-35 (Fla. 2d DCA 2010) (noting that when the trial court

withholds adjudication of delinquency, it may impose probation until a juvenile's

nineteenth birthday). It is not clear from the record whether the trial court intended to




                                               -2-
place K.A. on an indefinite period of probation or whether it was an oversight that the

length of probation was not specified. Accordingly, we reverse and remand for

determination of the length of K.A.'s probation for the simple battery charge. See

J.M.W. v. State, 935 So. 2d 630, 632 (Fla. 2d DCA 2006) (remanding for the trial court

to clarify its intention concerning the length of probation upon withholding adjudication).

              Affirmed in part, reversed in part, and remanded with directions.




DAVIS, C.J., and LaROSE, J., Concur.




                                            -3-